UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7180



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVE ALLEN STEELMAN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-94-11-V)


Submitted:   February 2, 2004              Decided:   July 27, 2004


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steve Allen Steelman, Appellant Pro Se. Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Steve Allen Steelman seeks to appeal an amended criminal

judgment.    In a criminal case, the defendant must file his notice

of appeal within ten days of the entry of judgment.     Fed. R. App.

P. 4(b)(1)(A).    With or without a motion, the district court may

extend the appeal period for an additional thirty days upon a

showing of good cause or excusable neglect.         Fed. R. App. P.

4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

The appeal period is “mandatory and jurisdictional.”      Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

            The amended judgment in this case was entered on June 17,

2003.     Steelman’s notice of appeal is deemed filed on July 17,

2003—-outside the initial ten-day appeal period.    Steelman filed a

timely Rule 4(b)(4) motion, which the district court denied based

on a determination that Steelman failed to demonstrate good cause

or excusable neglect for his late notice of appeal.      We conclude

that the district court did not abuse its discretion in denying the

motion.

            Because Steelman failed to file a timely notice of appeal

and failed to receive leave to file a belated appeal, we dismiss

the appeal.    We deny the motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions




                                - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -